Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 4/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent # 10333728 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 2-3, 6-9, 12-15 and 18-19 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 2 as amended, recites the reception apparatus comprising circuit to receive broadcast wave of digital broadcasting using IP system, and processing circuit to filter packets using filtering information in headers of the respective packets, packets in broadcast wave carrying low layer signaling information in payloads, and the LLS information includes first information being service configuration description that represents configuration of a service, second information being region rating description 

The prior art on record Kashalkar teaches video broadcast receiver for digital broadcast receiver and filter for transport stream packets based on PID information in the TS packet header. However, the reference does not specify the packets being transmitted with respect to low layer signaling information carried in the payload of packets and the information including service configuration description, region rating description and emergency alerting description.  

The prior art on record Younis teaches data transmission in digital video broadcasting for handheld receiver comprising transport stream de-multiplexer to extract IP datagrams from TS packets and packet identifier PID filter to extract TS packets based on PIDs (abstract). Further, Younis teaches that the TS packet format includes 13 bit PID after the payload start indicator as shown in fig 6, where the PID is used for each service carried by the packet (fig 6, para 33), which is considered for first information and the PID would also be the service configuration description as in the claim 2. However, the reference does not teach packets payload including all three information in LLS, including service configuration description, region rating description and emergency alerting description.  

Upon further search, reference Kwak et al. (US 2016/0226939) has been considered. The reference teaches broadcast signaling using hybrid internet and terrestrial network. 

Reference Moon et al. (WO 2015/126181) describes the emergency alert information for notifying emergency situation including broadcast reception unit receiving transmission packet for transmitting emergency alert information through physical layer (abstract). Para 17-22 describe the control unit receiving transmission packet and decoding service related information for emergency alert and emergency alert information. However, the reference does not teach the packet including third information representing region rating description. 

The prior arts on record and further search on prior arts, fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as recited in claim 2. Thus, claim 2 is allowed. Independent claims 8 and 14 recite similar allowable subject matter, thus allowed for the same reasons. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/2/2021